Nationwide Life Insurance Company of America: ·Nationwide Provident VLI Separate Account 1 Prospectus supplement dated June 9, 2009 to Prospectus dated May 1, 2000 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following sub-accounts are available as investment options under your policy: · Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund: Class VI · Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I · Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I 2.Effective May 1, 2009, “Appendix B: Sub-Accounts” is amended to include the following: Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund: Class VI Investment Adviser: Nationwide Fund Advisors Sub-adviser: AllianceBernstein
